PER CURIAM.
Sheik Aaron Hunter-El appeals the dismissal of his complaint in the United States Court of Federal Claims for lack of prosecution. Under Rule 41(b) of the Rules of the Court of Federal Claims, the court may dismiss a case if the plaintiff *924fails to prosecute. Having reviewed the papers and Mr. Hunter-El’s brief, we conclude that the Court of Federal Claims did not abuse its discretion by dismissing Mr. Hunter-El’s complaint. See Claude E. Atkins Enterprises, Inc. v. United States, 899 F.2d 1180, 1188 (Fed.Cir.1990). Accordingly, we affirm.
AFFIRMED
Costs
No costs.